Citation Nr: 1146512	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity. 

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active air service from March 1968 to March 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.  It is unfortunate that there is an additional delay; however, the Veteran's claims file was, for reasons unknown to the Board, in the office of the service organization representing him for more than three years.  In order to properly address the issues at hand, the Board must have up-to-date medical information.

The most recent VA examination to determine the degree of severity of the Veteran's service-connected peripheral neuropathy was in October 2007.  Thereafter, in a February 2008 VA Form 9 the Veteran essentially stated that the October 2007 examination was cursory, lasting only three minutes.  Moreover, The Board notes that the Veteran's claims folder was not reviewed by the October 2007 examiner.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (medical examinations must be thorough and take into account the records of prior examinations and treatment).  

Thus, given the passage of time while the case was with the Veteran's representative and the inadequacies of the October 2007 VA examination, the Board finds that further examination is warranted in this case.  Prior to scheduling any examinations, the RO or the Appeals Management Center (AMC) should obtain and associate with the claims file all outstanding treatment records pertinent to the issues on appeal. 


Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's lower extremity peripheral neuropathy during the initial rating period. 

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected peripheral neuropathy of the lower extremities.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected peripheral neuropathy on his ability to work.

The supporting rationale for all opinions expressed must be provided. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

